Exhibit 10.1

 

This Agreement is entered into on this 6th day of September, 2005, between Arch
Capital Group Ltd. (the “Company”) and Robert Clements (the “Executive”).

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, it is hereby agreed as
follows:

 

1.             Arch Capital Group (U.S.) Inc. (“Arch-U.S.”) and the Executive
shall execute and deliver to Sound Shore Realty LLC (the “Landlord”) the
Assignment and Assumption (the “Assignment and Assumption”) of the Lease (the
“Lease”), dated August 26, 2004 (as amended), between Arch-U.S. and the
Landlord, which Assignment and Assumption is subject to the consent of the
Landlord (the “Consent”).

 

2.             Within five business days of the date on which the Landlord
delivers the Consent to Arch-U.S., the Company shall pay to (or on behalf of)
the Executive in cash by wire transfer or check (to accounts designated by the
Executive in Schedule I hereto) $1,404,584 in payment of all of the obligations
of the Company under paragraph 2 of the Consulting Agreement, dated March 17,
2005, between the Company and the Executive (the “Consulting Agreement”).  Upon
such payment, the parties agree that all obligations of the Company and the
Executive under paragraph 2 of the Consulting Agreement have been fully
satisfied, and that each of the Company and the Executive hereby releases the
other party hereto, and its respective successors and assigns, from any and all
claims relating to such obligations.  All other provisions of the Consulting
Agreement shall remain in full force and effect.

 

3.             This letter constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to the principles of conflict of laws thereof, and may be executed in
one or more counterparts.

 

The parties to this Agreement have executed this Agreement on the day and year
first written above.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

 

 

Name:  Constantine Iordanou

 

 

Title:

President & Chief Executive
Officer

 

 

 

 

 

/s/ Robert Clements

 

 

Robert Clements

 

--------------------------------------------------------------------------------


 

Schedule I

 

Accounts Designated by the Executive for Payment by the Company

 

Account

 

Amount

 

 

 

 

 

 

Account of Executive (as defined above)

 

$

1,354,584

 

Account of Landlord (as defined above)

 

$

50,000

 

Total:

 

$

1,404,584

 

 

--------------------------------------------------------------------------------